NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



VANESSA LYNN PERDUE,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-4794
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Williams, Judge.

Howard L. Dimmig, II, Public Defender,
and Susan M. Shanahan, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

             Affirmed.

BLACK, LUCAS, and SMITH, JJ., Concur.